McCay, Judge.
1. The applicant for dower is the movant. It is not sufficient to change the relation of the parties, that the issues in the course of the pleadings take such a shape as that the burden of showing the movant has no right falls on the other party. A defendant might, in this way, always get the conclusion by admitting the plaintiff’s right and undertaking to show it had been discharged or waived. But it has never been so considered. The plaintiff, the party who moves in the cause, has, except in the case of a rule to show cause, the opening and conclusion.
2. Under the facts set forth in this record, we think there is absolutely no evidence of any fraud in this transaction. Here is an express waiver, under seal, of the dower, by the widow to the heirs-at-law, for a consideration expressed, and the proof shows the consideration to have passed, to-wit: a note for |4,000 00 on some third person, and a due bill for the balance. There is no proof of any imposition, any deceit, false representation, mistake, or other fraud. It is not shown that the due bill was not paid, and it is not shown that the .note on........., represented by Wallace & Holsey’s receipt, was not, at the time, thought by all parties good; it is not even shown that it was not then really good. It is not shown what the dower was worth, that the price paid was inadequate, or, indeed, any fact, but that the note for $4,000 00 has never yet been collected. There is even no proof that it is not a solvent note to-day. The fact that not a dollar has been paid on it, as stated by Mr. Hawkins, does not prove that it is not now a good debt. We do not say what the truth is, but we do say that a solemn paper, under seal, signed in the presence of witnesses, is-not to be set aside without some proof. We suspect that the date of the transaction, April 12th, 1865, has, in the hands of skillful counsel, been used to mislead the jury. But the 12th of April, 1865, was not too late for a legal trade, even in Confederate money. This Court, Judge Lumpkin delivering the opinion, in 1866, sustained a contract made in *617Atlanta on the 1st of May, 1865. The surrender of General Johnson did not take place till the 18th or 19th of April, and the people in this State did not get the information until some days after that.
If Mrs. Ravens was imposed upon — if McPherson, or any others of those in interest deceived her and got her dower by imposition, she ought not to be bound by her deed. But fraud is not to be presumed. A solemn deed is not to be set aside, simply because the maker of it is a woman and the consideration she got for making it has turned out differently from what she and those to whom the dower was surrendered supposed. Titles to property — solemn deeds — are not so to be got rid of. No man is safe in what he has if testimony like this is to upset deeds.
e think there ought to be a new trial. The verdict is without evidence to support it, and we are obliged to think the jury acted under some strange mistake of law or fact.
Judgment reversed.